Argued December 10, 1924.
Defendant appeals from judgment against him in a suit on a promissory note. The only defense was that after incurring the obligation, he had been discharged in bankruptcy. Jury trial was waived. Inspection of the bankruptcy schedules in the record in the light of the other evidence, shows that the debt in suit was not scheduled; while among "creditors holding securities" a firm name the same as plaintiffs,' was scheduled as a creditor, — (1) the creditors' address was not that of plaintiffs, (2) the amount of the scheduled note was not the amount of the note in suit, and (3) the date was *Page 177 
different; in short, the scheduled debt was obviously not the debt in suit. The plaintiffs testified they had neither notice nor knowledge of the bankruptcy proceedings and the court found that fact in accordance with their testimony. The debt was therefore not discharged by the bankruptcy proceedings: section 17, (3) Acts July 1, 1898, c. 541, 20 stat. 550; Feb. 5, 1903, c. 487, section 5, 32 stat. 798; March 2, 1917, c. 153, 39 stat. 999; Barnes Federal Code section 9101; Kreitlein v. Ferger,238 U.S. 21.
Judgment affirmed.